         Case 3:18-cv-00372-CSH Document 44 Filed 01/18/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT



 TYSON MANKER, on behalf of himself and
 all others similarly situated, and NATIONAL
 VETERANS COUNCIL FOR LEGAL                                       Civil Action No.
 REDRESS, on behalf of itself, its members,                      3:18-cv-372 (CSH)
 and all others similarly situated,

                Plaintiffs,                                     JANUARY 18, 2019
  v.

 RICHARD V. SPENCER, Secretary of the
 Navy,

                Defendant.


 ORDER REGARDING DEFENDANT'S MOTION TO CONTINUE HEARING BASED
          ON THE LAPSE OF GOVERNMENT APPROPRIATIONS

HAIGHT, Senior District Judge:

       The Court directed a hearing in this case to be held on January 22, 2019. Defendant is

represented by the Office of the United States Attorney for this District. The AUSA in charge of the

case, Mr. Nelson, has moved for a continuance of that hearing on the ground that, given the

Government shutdown, his Office has not been funded, with the result that he has been furloughed

and "is unable to return to work and/or attend this hearing." Doc. 41 at 1. The AUSA explains in

a footnote that he "received permission from his chain-of-command to draft and file this motion."

Presumably the unnamed command figure has not been furloughed and is in a position to deal with

the exigencies of the case.




                                                -1-
             Case 3:18-cv-00372-CSH Document 44 Filed 01/18/19 Page 2 of 3



        AUSA Nelson moves for a Court order to "continue the hearing for a date and time after the

Government funds the Department of Justice and undersigned counsel is recalled from furlough."

Counsel for the Plaintiff Class oppose any continuance, on the ground that the equities of the case

compel the Department of Justice's uninterrupted attention and handling, notwithstanding the

shutdown and related failure to fund agencies of Government. The opposition brief for Plaintiffs

cites cases in which judges in other districts have, in the exercise of their discretion, declined to grant

continuances or stay proceedings, notwithstanding the shutdown and its funding consequences.

        Having considered these submissions, the Court makes this Order:


        1.       The hearing in this case is continued to February 5, 2019, at 10:30 a.m. in Courtroom

                 2 in the Richard C. Lee U.S. Courthouse, 141 Church Street, New Haven, CT.


        2.       The February 5 hearing is contingent upon the United States Attorney's Office having

                 been funded prior to that time, and AUSA Nelson recalled from furlough, so that he

                 may represent Defendant at the hearing.


        3.       If the contingency described in Paragraph 2 of this Order has not come to pass, so

                 that AUSA Nelson is still on furlough on February 5, 2019, the February 5 hearing

                 will not occur. The occupants of Mr. Nelson's chain of command, in command of

                 this case, are directed by that date to file a brief responding to the brief filed by

                 Plaintiffs in opposition to the present motion. If so advised, Plaintiffs may file a

                 reply brief by February 12, 2019. The Court is not presently inclined to require oral

                 argument. In those circumstances, the Court will decide whether any further stay or



                                                   -2-
 Case 3:18-cv-00372-CSH Document 44 Filed 01/18/19 Page 3 of 3



      continuance should be granted in this case, notwithstanding a persisting Government

      shutdown. The Court neither expresses nor intimates an opinion as to how that

      question, if reached, should be decided.




It is SO ORDERED.

Dated: New Haven, Connecticut
       January 18, 2019

                                             /s/ Charles S. Haight, Jr.
                                            CHARLES S. HAIGHT, JR.
                                            Senior United States District Judge




                                      -3-
